DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments and remarks filed on 01/13/2022 are acknowledged and have been fully considered. Claims 1-3, 6-7, 9, 11-16, 19-20, 22, 24-25, 27-28, 31-33, 35 and 37-40 are pending. Claims 1, 13 and 14 have been amended. Claims 4-5, 8, 10, 17-18, 21, 23, 26, 29-30, 34, 36 and 41 are canceled. This is the first Office Action on the merits of the claims.
Election/Restrictions
Applicants' election of Group I (claims 1-3, 6-7, 9, 11-16, 19-20, 22 and 24-25) in the reply filed on 01/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). In response to applicants' election, Group II (claims 27-28, 31-33, 35 and 37-40) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-3, 6-7, 9, 11-16, 19-20, 22 and 24-25 are now under consideration.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Priority
The earliest effective U.S. filing date afforded the instantly claimed invention has been determined to be 11/02/2016, the filing date of provisional U.S. App. No. 62/416,528. The instant application is a national stage 371 application of PCT application PCT/US2017/059700 filed on 11/02/2017, which claims benefit to the provisional U.S. Application.  
Specification - Objection
The instant application uses tradenames/trademarks Tween-20 (see line 1 and line 20 on page 5 of instant specification). The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.  See MPEP §608.01 (v).
Claim Objections
Claims 3, 7, 16 and 20 are objected to because of the following informalities: the claims use an incorrect format for reciting the different components and concentrations of the components in the solutions. For example, in claim 3, “NaCl: about 7 to about 10g/L” is an incorrect format. It is suggested to amend to “NaCl at about 7 to about 10 g/L”. It is suggested to amend the other components (Tween-20, anhydrous Na2HPO4, KH2PO4) in claims 3, 7, 16 and 20 similarly to obviate the objection.
Appropriate correction is needed.
	

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, 7, 9, 11, 12, 16, 19, 20, 22, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 16 recite the term "Tween-20" which is a trademark (for evidence see TWEEN). The use of trademarks to identify or describe a particular material or product does not comply with the requirement of 35 U.S.C 112, second paragraph. A trademark or trade name is used to identify a source of goods and the goods themselves. Thus a trademark or trade name does not identify or describe the goods associated with the tradename or trade name and this renders the claims indefinite. See MPEP 2173.05(u).
The term "about" in claim 3 (line 6), claim 6 (lines 2,3), claim 7 (line 2), claim 9 (lines 2,3), claim 11 (line 2), claim 12 (line 2), claim 16 (line 6), claim 19 (lines 2,3), claim 20 (line 2), claim 22 (line 3), claim 24 (line 2) and claim 25 (line 2) is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim and the specification does not provide a clear standard for ascertaining the requisite degree. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification attempts to define the term “about” (see paragraph across pages 9-10 of specification), however the definition is not clear. The specification discloses that the term “about” means within an acceptable error range for the particular value as determined by one of ordinary skill in the art, which will depend in part on how the value is measured or determined, i.e., the limitations of the measurement system. The specification discloses different example values for the range of “about”, however, this disclosure is not a definition. Therefore, the boundary limits of the pH in claims 3, and 16, time and agitation rpm of washing in claims 6 and 19, agitation rpm of rinsing in claims 9 and 22, temperature of storing in claims 11 and 24, and temperature of drying in claims 12 and 25 are not clear.  
Further, the term “between” in claim 12 (line 2), claim 25 (line 2) further renders the claims indefinite because the range of the temperature (in claims 12, 25) are not clearly defined.  The phrase “between about” renders the claimed ranges indefinite because it is unclear if the range is inclusive of the endpoints or not.  It is suggested to delete the terms “between” and “about” in the claims.
Claims 7 and 20 are further indefinite because the claims recite the rinsing solution comprises “anhydrous Na2HPO4” and it is not clear how a solution can comprise an anhydrous component. It is not clear if the rinsing solution is prepared with anhydrous Na2HPO4 or if the final rinsing solution comprises anhydrous Na2HPO4.
Claim 20 is further indefinite because the meaning of the phrase “rinsing solution has a solution of about 7.4” is not clear. The claim appears to be missing terms/phrase and/or contains extraneous phrases.
Claims 12 and 25 are further indefinite because of the phrase “under pressure” in line 2. It is not clear if the term means “atmospheric pressure”, above atmospheric pressure or below atmospheric pressure (under reduced pressure). The specification only discloses a pressure lower than atmospheric pressure (under reduced pressure) (see lines 17-28 on page 6, Table 2 on page 13, lines 1-7 on page 14, Table 7 on pager 19, Fig. 1) during the drying step. The type and amount of pressure at which the drying step is performed in the instant method is not set forth.
Appropriate clarification is needed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 13 and 14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2)  as being anticipated by Tseng (US 2013/0344163; Pub. Dec. 26, 2013; Applicant IDS).
Regarding claims 1 and 13, Tseng teaches preparing amnion tissue grafts from an umbilical cord (see Example 7). Tseng teaches obtaining an umbilical cord ([0262, making a longitudinal cut in the umbilical cord ([0262], see Fig. 2C), removing the blood and tissue ([0262]) and peeling of the Wharton’s jelly to remove it ([0266] – reads on producing a debrided amnion). Cutting the umbilical cord longitudinally exposes the contents of the lumen (see Fig. 2C, Fig. 3). Tseng teaches part or all of the Wharton’s jelly is removed by peeling away (see [0070]). Tseng teaches removing all of the Wharton’s jelly (teaches the limitation - removing more than 50% of Wharton’s jelly) and also removing the arteries and vein (see [0266]) in Example 7 (reads on a debrided amnion). Tseng teaches washing the debrided amnion in phosphate buffered saline (PBS) to remove excess blood and tissue (see [0267]) and this step reads on washing the debrided amnion in a holding solution. Tseng teaches cutting the amniotic membrane into pieces and again washing with PBS (see [0268]). This step reads on rinsing the washed amnion one or more times in a rinsing solution. Tseng teaches lyophilizing the processed amniotic membrane prior to storage (see Example 8). This step reads on drying the rinsed amnion.
Regarding claim 14, Tseng teaches the obtained amnion is frozen and thawed before further processing (see Example 2). Tseng teaches in some embodiments, the blood is removed before the umbilical cord is frozen (see [0089] - reads on a partially debrided amnion).
Tseng anticipates claims 1, 13 and 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 11, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2013/0344163; Pub. Dec. 26, 2013; Applicant IDS).
The teachings of Tseng as they apply to claims 1, 13 and 14 are presented above. 
Regarding claims 2 and 15, Tseng teaches washing the debrided amnion in PBS to remove excess blood and tissue (see [0267]) in Example 7 – PBS reads on holding solution) but does not explicitly teach incubating the debrided amnion in the holding solution before washing. However, Tseng teaches contacting the umbilical cord amniotic membrane (UCAM) sheets with buffer for a period of time ranging from 10 minutes to 5 days to remove the blood cells (see [0107]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the washing step in the methods of Tseng to incubate the debrided UCAM in PBS before washing as suggested by Tseng. One of ordinary skill in the art would be motivated to do so with a reasonable expectation of success because Tseng teaches contacting the UCAM with buffer for a period of time (incubating) helps remove the blood cells.
Regarding claims 11 and 24, Tseng does not explicitly teach storing the debrided amnion at 4°C before the washing step. However, Tseng teaches performing the RBC removal step at 4°C optimizes the removal of the RBCs from the UCAM (see Example 3). Tseng teaches the UCAM has a shelf life of about 3 months at 4°C (see [0245]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Tseng and store the debrided amnion at 4°C prior to the washing step. One of ordinary skill in the art would be motivated to do so with a reasonable expectation of success because Tseng teaches amnion tissues have a long shelf life when stored at 4°C.
The teachings of Tseng render claims 2, 11, 15 and 24 obvious.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2013/0344163; Pub. Dec. 26, 2013; Applicant IDS), as applied to claims 1, 13 and 14 above, and further in view of PBS (PBS recipe, Cold Spring Harbor Protocols, 2015).
Regarding claims 7 and 20, Tseng teaches rinsing the debrided amnion with phosphate buffered saline (PBS) (see [0268] in Example 8), but does not teach the components and pH of the buffer. The phrase “rinsing solution has a solution of about 7.4” in claim 20 is interpreted as “rinsing solution has a pH of about 7.4”.
PBS teaches the recipe for making 1L of 10X PBS and teaches the components to include 80g of NaCl, 11.4 gm of anhydrous Na2HPO4 and 2.7gm of K2PO4. To make a one liter 1x PBS solution you would need 8g of NaCl, 1.14 gm of anhydrous Na2HPO4 and .27gm of K2PO4. PBS teaches the pH of the buffer is about 7.4 (see page 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Tseng and prepare the PBS in its methods with the components as taught by PBS. One of ordinary skill in the art would be motivated to do so because the artisan is combining prior art elements (recipe to make a PBS buffer) according to known methods to yield predictable results.
The combination of Tseng and PBS renders claims 7 and 20 obvious.

Claims 6, 9, 19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2013/0344163; Pub. Dec. 26, 2013; Applicant IDS) as applied to claims 1, 13 and 14 above and further in view of Kim (US 2009/0208551; Aug. 20, 2009).
Tseng teaches the umbilical cord amniotic membrane (UCAM) sheets are contacted with buffer for a time of 3 hours to remove all red blood cells (see [0080]). Tseng teaches  the UCAM is washed with buffers multiple times (see [0120],[0122]), including 3 times in PBS to remove excess blood and tissue (see [0262], Figure on page 27). Tseng teaches the umbilical cord tissues are washed with buffer with agitation to reduce the wash time (see [0062]). Tseng does not teach agitation at 100 to 200 rpm.
Kim teaches methods to prepare amnion implantation material wherein the tissue sample is contacted with washing solutions under stirring at 150rpm to remove impurities (see [0048]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Tseng and perform the washing and rinsing steps with stirring at 150 rpm as taught by Kim. One of ordinary skill in the art would be motivated to do so because Tseng teaches amnion tissue is contacted with buffers under agitation to reduce wash times and Kim teaches the rpms of stirring during the treatment of amnion tissues with washing solutions. The artisan is combining prior art elements (the rpm at which to stir the washing solutions) according to known methods to yield predictable results.
The combination of Tseng and Kim renders claims 6, 9, 19 and 22 obvious.

Claims 12 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2013/0344163; Pub. Dec. 26, 2013; Applicant IDS) as applied to claims 1, 13 and 14 above and further in view of Daniel (US 2012/0078378; Mar. 29, 2012) as evidenced by Setra (Vacuum pressure, Webpage, Oct. 2015).
Regarding 12 and 25, Tseng teaches the UCAM product is dried (lyophilized, see Example 8) but does not teach the step of drying is performed under pressure at a temperature of between 30°C and 40°C.
Daniel teaches methods to prepare amnion tissue grafts wherein the tissue graft is dried in an oven or incubator (vacuum or non-vacuum) that has been pre-heated to 35 to 50°C. This temperature range overlaps the range of about 30°C and 40°C as recited in claims 12 and 25. Vacuum pressure is from 0-14.7 PSIA (see Setra pg. 1 - reads on drying under pressure). Daniel teaches the specific temperature and time of drying can be adjusted based on size of the oven, material of the drying fixture (see [0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Tseng and dry the UCAM product under pressure at the temperature taught by Daniel. One of ordinary skill in the art would be motivated to do so because the artisan is combining prior art elements (drying conditions under which amnion tissue grafts are dried) according to known methods to yield predictable results.
The combination of Tseng and Daniel renders claims 12 and 25 obvious.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng (US 2013/0344163; Pub. Dec. 26, 2013; Applicant IDS) in view of PBS (PBS recipe, Cold Spring Harbor Protocols, 2015) as applied to claims 1, 7, 13, 14 and 20 above and further in view of Brendel (Us 4,801,299; Iss. Jan. 31, 1989).
Regarding claims 3 and 16, Tseng teaches the UCAM products are contacted with PBS solutions to remove blood and tissue (see [0063], Example 7 – PBS reads on holding solutions). PBS solutions comprise 8g of NaCl (see PBS page 1). Tseng and PBS do not teach the holding solutions to comprise 0.4% to 0.6% Tween-20, an antimicrobial compound and have a pH of 6.5 to 7.0.
Brendel teaches methods to make body implants from umbilical cord (see col. 4 lines 35-38, Example 2). Brendel teaches the tissue is soaked with a solution comprising a non-denaturing detergent at a concentration of 0.5 to 20% to remove cellular membranes and proteins by disrupting lipids (col. 4 line 65- col. 5 line 5). Brendel teaches the pH of the solution is preferably between 6 and 8 (col. 5 lines 12-15). This concentration of the detergent and pH of the solution overlaps the concentration of the detergent and pH recited in claims 3 and 16. Brendel teaches the detergent can be Tween 20 (see col. 6 lines 23-30). Brendel teaches the sterile solutions can also comprise antibiotics (an antimicrobial agent, see col. 6 lines 64-68, see col. 10 lines 30-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the holding solutions of Tseng and include Tween-20 at 0.5 to 20%, include antibiotics and maintain the pH between 6 and 8 as taught by Brendel. One of ordinary skill in the art would be motivated to do so because Brendel teaches the detergent removes cellular membranes and proteins from the tissue grafts by disrupting lipids and the antibiotics keep the solutions sterile. The artisan is combining prior art elements (maintaining pH of tissue washing solutions) according to known methods to yield predictable results.
The combination of Tseng, PBS and Brendel renders claims 3 and 16 obvious.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Srikanth Patury/
Examiner, Art Unit 1657	


/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657